Citation Nr: 0429230	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for instability of the 
left knee, rated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from February 1953 to June 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO)-which denied an increased rating for Pellegrini-
Stieda disease of both knees, rated 10 percent disabling.  In 
March 2002, the RO recharacterized the veteran's condition as 
degenerative arthritis of the left knee, rated 10 percent 
disabling, instability of the left knee, rated 10 percent 
disabling, and degenerative arthritis of the right knee, 
rated 10 percent disabling.  He continued to appeal for 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a June 2003 decision, the Board denied the claims seeking 
increased ratings for degenerative arthritis of both knees, 
and remanded the claim seeking an increased rating for 
instability of the left knee to the RO for further 
development and consideration.  

Although the veteran has submitted additional evidence since 
the January 2004 supplemental statement of the case (SSOC), 
none of it pertains to his left knee condition at issue.  So 
it need not be addressed in an additional SSOC.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for an increased rating for 
instability of the left knee, and apprised of whose 
responsibility-his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to this claim 
has been obtained. 

2.  The veteran has slight instability and locking in his 
left knee.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for instability of the left knee.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  And the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The U.S. Court of Appeals for Veteran Claims (Court) recently 
withdrew its opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I) and issued another decision in its 
stead - Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The Court's decision in Pelegrini II held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  But see VA General 
Counsel (OGC) Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim; the fourth element of the VCAA notice cited in 
Pelegrini I is mere dictum).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).

The Pelegrini decision also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.

In this particular case, the Board finds that any defect with 
respect to the VCAA notice was mere harmless error for the 
reasons specified below.  

As mentioned, the RO initially adjudicated the veteran's 
claim for an increased rating for his service-connected left 
knee disability in January 2001.  But he did not receive VCAA 
notice until after that, in June 2001.  Thus, because VCAA 
notice was not provided prior to the initial AOJ (i.e., RO) 
adjudication denying his claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini II.  But even in these situations, 
the Pelegrini Court left open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  And 
that is indeed the case here.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini II, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

In the present case, regarding the issue of entitlement to an 
increased rating for instability of the left knee, a 
substantially complete application was received in November 
2000.  The RO initially denied the claim in January 2001.  
However, in June 2001, the RO sent the veteran a letter 
complying with the requirements of the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (requiring that the 
Board identify documents in file providing notification that 
complies with the VCAA).

Thereafter, in March 2002, the RO recharacterized the 
veteran's left knee disability as degenerative arthritis of 
the left knee, rated 10 percent disabling, instability of the 
left knee, rated 10 percent disabling, and degenerative 
arthritis of the right knee, rated 10 percent disabling.  He 
continued to appeal for higher ratings.  In a June 2003 
decision, the Board denied increased ratings for the 
degenerative arthritis of both knees, and remanded the claim 
for an increased rating for instability of the left knee for 
further development and consideration, including having the 
veteran reexamined.  In June 2003, the RO sent him another 
letter notifying him of what information and evidence was 
required to substantiate his claim for a higher rating, as 
well as what information and evidence had to be submitted by 
him, what information and evidence would be obtained by VA 
for him, and the need for him to submit any evidence in his 
possession pertaining to his claim.  In addition, he was 
issued a SSOC in January 2004 that listed the regulations 
pertaining to the VCAA.  

As a consequence of all of this, any defect with respect to 
the timing of the VCAA notice was mere harmless error in this 
particular instance.  While the notice complying with all the 
requirements of the VCAA provided to the appellant 
in June 2001 was not given prior to the first AOJ 
adjudication of his claim (in January 2001), the notice 
nonetheless was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to his VA notices.  And 
aside from this, he even had an additional 90 days to submit 
evidence supporting his claim once the Board received his 
appeal, and even beyond that with justification.  
38 C.F.R. § 20.1304.

The records pertaining to treatment of instability in the 
veteran's left knee, which he identified, were obtained.  In 
addition, he was provided several VA examinations to assess 
the severity of his disability - which is the dispositive 
issue on appeal.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal at this juncture would not be prejudicial 
error to him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, so all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  The Board finds that the passage of the VCAA and 
the implementing regulations, and issuance of applicable 
Court precedent, does not prevent the Board from rendering a 
decision at this time on the issue of entitlement to a higher 
rating for instability of the left knee since all 
notification and development needed to render a fair decision 
on this issue has been accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

Factual Background

The veteran was granted service connection for minimal 
osteoarthritis of both knees and assigned a 10 percent 
evaluation from separation from service, June 1956.  From 
September to November 1965, he was hospitalized, in part, for 
Pellegrini-Stieda disease of both knees, and he received 
physical therapy for the condition.  After granting the 
applicable temporary total rating pursuant to 38 C.F.R. § 
4.29, the RO reclassified his service-connected condition as 
Pellegrini-Stieda disease of both knees and continued the 10 
percent rating, from December 1965.

In November 1997, the veteran requested an increased rating 
for his service-connected bilateral knee condition.  A VA 
joints examination was conducted in December 1997.  Range of 
motion was from 0 to 145 degrees in each knee (extension to 
flexion).  The examiner reported no effusion, swelling or 
ligamentous laxity.  And in the resulting diagnosis, the 
examiner also indicated the anterior and posterior cruciate 
ligaments, and the lateral collateral ligaments, were intact. 
A magnetic resonance imaging (MRI) of the left knee showed 
suprapatellar joint effusion and a small popliteal cyst.  
Also noted was an increased signal in the subcutaneous tissue 
anterior to the infrapatellar ligament which may have been 
secondary to edema or inflammatory changes.  A February 1998 
joints examination diagnosed left knee osteoarthritis, tears 
of menisci, effusion and popliteal cyst.  A January 1998 VA 
general medical examination diagnosed arthralgia of both 
knees since 1954.  A January 1998 VA neurological examination 
diagnosed bursitis of both knees.

An August 1998 rating decision denied an increased rating.  
The veteran did not appeal that decision within one year of 
notification.

In November 2000, the veteran again appealed for an increased 
rating for his bilateral knee condition.

A VA bones examination was conducted in November 2000.  The 
examination noted there were no antalgic gait, edema or 
deformity of the knees present.  The following tests were 
negative, bilaterally:  valgus and varus stress tests, 
McMurray's, Apley's, and anterior drawer's.  Muscle strength 
was 5/5, bilaterally.  Sensation was normal.  X-ray studies 
of both knees showed bilateral calcification of the medial 
collateral ligaments, right greater than left, mild 
degenerative changes and no fractures.

A January 2001 rating decision continued the 10 percent 
rating.

A VA joints examination was conducted in September 2001. 
Examination noted that when the veteran squatted, the knees 
flexed to 90 degrees.  There was passive flexion and 
extension of both knees.  There was fluid in the left knee, 
as well as instability of the left knee to manual medial and 
lateral counter pressure.  No instability of the right knee 
to manual medial and lateral counter pressure was found.

A VA joints examination was conducted in February 2002.  The 
range of motion of both knees was 0 degrees extension.  
Flexion of the left knee was 0 to 136 degrees; flexion of the 
right knee was 0 to 125 degrees.  The diagnosis was 
Pellegrini-Stieda disease, and bilateral calcification of the 
medial collateral ligaments, right greater than left, mild 
degenerative changes and no fractures.

In March 2002, the RO recharacterized the veteran's condition 
as degenerative arthritis of the left knee, rated 10 percent 
disabling, instability of the left knee, rated 10 percent 
disabling, and degenerative arthritis of the right knee, 
rated 10 percent disabling.  In a June 2003 decision, the 
Board denied the veteran's claim for higher evaluations for 
the degenerative arthritis in his knees.  Therefore, the only 
issue remaining is whether he is entitled to a rating higher 
than 10 percent for the instability in his left knee.

A VA joints examination was conducted in November 2003, on 
remand.  The examiner indicated the veteran's claims file was 
reviewed.  He complained of chronic pain and daily locking 
and giving way of his left knee.  He said he took non-
prescription medication on a daily basis to control the pain.  
He also noted that he was able to ambulate only three to four 
blocks until the pain set in.  Objective physical examination 
noted that motion of both knees was 0 to 110 degrees with 
crepitus on the left.  Painful motion set in when flexion 
exceeded 100 degrees, left greater than right, which 
increased with repetitive movement.  Muscle strength was 4/5 
on the left, 4+/5 on the right.  The veteran ambulated with a 
cane and had a slightly antalgic gait.  Stability of both 
knees was within normal limits.  Bilateral knee x-rays showed 
mild osteoarthritis.  The diagnosis was osteoarthritis of 
both knees, left greater than right.  

An addendum to the November 2003 examination was obtained in 
January 2004.  The VA chief of administrative medicine stated 
that, although the veteran complained of daily locking and 
instability of the left knee, a review of his medical records 
did not support this occurring on a daily basis - as 
alleged.  The examiner stated there was slight left knee 
instability and locking based on the veteran's medical 
records.  She also noted that the veteran's problems with 
ambulation were caused by podiatric conditions and 
degenerative disc disease with disc bulges of the lumbosacral 
spine.  



The veteran believes he is entitled to a rating higher than 
10 percent because he experiences daily pain, instability, 
and locking in his left knee.  He also notes that his 
instability and locking causes gait problems and several 
falls.  


Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

When the veteran is appealing for a higher rating for a 
disability that was service connected many years ago, as is 
the case here, his current level of impairment is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A noted above, the veteran's instability of the left knee was 
assigned a separate 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under 
this code, slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment, and a 30 percent rating requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  



The objective medical evidence of record discussed above 
shows the veteran has no more than slight instability and 
locking in his left knee.  Indeed, this was the conclusion of 
the VA physician who most recently examined him on remand in 
November 2003, specifically to make this important 
determination, and who submitted the addendum statement in 
January 2004.  Clearly then, the veteran is not entitled to a 
higher rating under Diagnostic Code 5257 as moderate 
impairment has not been shown.

Although the veteran attributes his impaired gait and 
frequent falling to the supposed daily locking and 
instability in his left knee, the VA physician who provided 
the January 2004 addendum to the November 2003 VA medical 
evaluation clarified that the veteran's gait problems are 
caused by his nonservice-connected podiatric conditions 
(i.e., those affecting his feet) and the degenerative disc 
disease with disc bulges of the lumbosacral spine.  
Consequently, since his functional impairment has been 
attributed to other, unrelated, factors, he cannot in turn 
use this as a basis for increasing the rating for his 
instability.  See, e.g., Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  And furthermore, while he is competent to 
testify as to his symptoms, where the determinative issue 
involves a question pertaining to the cause of a particular 
symptom, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

Under 38 C.F.R. §§ 4.40, 4.45 (2004), functional loss of part 
of the body due to pain is also considered a disability.  
These regulations, however, only apply to diagnostic codes 
predicated on loss of range of motion, not Diagnostic Code 
5257.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Moreover, to 
the extent the veteran has pain in his left knee, he already 
is receiving separate compensation for it as part and parcel 
of the rating for his degenerative arthritis under DC 5003.  
And DC 5003, in turn, considers any resulting limitation of 
motion he may have by referencing DCs 5260 (for flexion) and 
5261 (for extension).  All of this already has been addressed 
in the Board's June 2003 decision, which the veteran had the 
option of appealing if he disagreed with it.

The Board also notes, parenthetically, that the veteran does 
not have sufficient limitation of motion in his left knee to 
meet the requirements for a 0% or higher evaluation under 
Diagnostic Codes 5260 and 5261.  So an evaluation under each 
diagnostic code (i.e., separate ratings for limitation of 
flexion and extension) may not be assigned.  See VA O.G.C. 
Prec. Op. No. 9-2004 (September 17, 2004).  In these 
circumstances, assigning a compensable evaluation solely 
based on painful motion under these two separate diagnostic 
codes would be in violation of the rule of pyramiding, 38 CFR 
§ 4.14.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the medical and other evidence of record shows that 
the overall severity of the veteran's instability of the left 
knee is most commensurate with the separate 10 percent rating 
that he currently has.  The preponderance of the evidence is 
against his claim for a higher rating, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

The claim for an increased rating for the instability of the 
left knee is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



